Citation Nr: 1046316	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  00-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depression.

2.  Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD) and 
asthma.

3.  Entitlement to service connection for a right and/or left 
knee disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a urinary or prostate 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1974 to February 
1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the St. Paul, Minnesota 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which, in pertinent part, denied claims of entitlement to service 
connection for arthritis of the knees and back, and for major 
depressive disorder, claimed as depression.  The RO also denied a 
request to reopen a claim for service connection for PTSD, 
although the RO characterized the determination only as a denial 
of service connection for that disorder.  This matter further 
comes before the Board from a February 2003 rating decision in 
which the St. Paul RO, in pertinent part, denied a claim for 
service connection for a urinary/prostate disorder.  Finally, 
this matter comes before the Board from a February 2009 rating 
decision of Milwaukee RO, which denied a claim for service 
connection for a respiratory condition, to include COPD and 
asthma.  

In May 2000, the Veteran perfected an appeal of a denial of 
entitlement to service connection for heat exhaustion.  By a 
statement submitted and received in October 2000, the Veteran 
withdrew that appeal.  That issue is not before the Board for 
appellate review at this time.  The Veteran also withdrew his 
disagreement as to the denial of service connection for other 
issues (hypertension, bilateral lower extremity edema, 
headaches).  No substantive appeal appears to have been completed 
as to those issues, thus, those issues are not now before the 
Board for appellate review.  

In November 2005, a hearing was held at VA's Central Office in 
Washington, D.C. before the undersigned Veterans Law Judge.  

In March 2006, the Board issued a decision and remand, which 
found that new and material evidence had been submitted to reopen 
a claim of entitlement to service connection for PTSD and denied 
the claim for service connection for a knee disorder.  In March 
2006, the Board also remanded the claims of entitlement to 
service connection for PTSD, major depression, a urinary/prostate 
disorder, and a back disorder.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2007 the Veteran and VA filed a joint 
motion for partial remand in this matter, specifying that the 
only issue to be vacated and remanded was the denial of service 
connection for a knee disorder.  In July 2007, the Court granted 
the joint motion for partial remand.

In May 2008, the Board remanded the issue of service connection 
for a "right" knee disorder for further evidentiary 
development.  The Board finds that while there has been 
substantial compliance with the remand directives set out in May 
2008 as pertains to the claim for service connection for a right 
knee disorder, there has not been consideration of the claim for 
service connection for a left knee disorder.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the issue on appeal, 
prior to the May 2008 remand, was entitlement to service 
connection for a "knee disorder", and the implication, based on 
the Veteran's testimony, was that he was seeking service 
connection for a knee disorder of either both knees or the right 
or left knee.  There is no indication that the Veteran specified 
which knee he was seeking service connection for.  Because the 
claim for service connection for a right knee disorder has 
already been addressed, on remand, the claim for service 
connection for a left knee disorder must also be appropriately 
and specifically addressed.

The Board has broadened the appealed claims for service 
connection for PTSD and for major depression to encompass one 
issue of service connection for an acquired psychiatric disorder 
(as set out on the first page), based on the various psychiatric 
diagnoses of record and on a recent decision of the Court finding 
that a claim for PTSD, where the record reasonably indicates the 
presence of another psychiatric disability, must also be 
considered as a claim for the other psychiatric disability.  The 
Court's rationale, in short, is that the Veteran cannot be held 
to a medical level of understanding of differences between 
various psychiatric disorders, so that his claim for the one also 
must be considered a claim for other psychiatric disability as 
well.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Although further delay of this matter is regrettable, the issue 
of entitlement to service connection for a knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO.  VA will notify the Veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
showing that the Veteran currently has a diagnosis of PTSD that 
can be causally linked to an inservice stressor event.

2.  The evidence of record does not show a prior diagnosis of 
PTSD based on an independently verifiable inservice stressor or 
on a stressor related to the Veteran's fear of hostile military 
or terrorist activity.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a psychosis 
that was manifested within one year after service, or that an 
acquired psychiatric disorder may be related to any incident or 
event in military service.

4.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's respiratory condition, to 
include COPD and asthma, may be related to his active service.

5.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's back disorder may be related 
to his active service.

6.  The preponderance of the competent evidence of record is 
against a finding that the Veteran has a urinary or prostate 
disorder that may be related to active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD and major 
depression, was not incurred in or aggravated by active service 
and a psychosis may not be presumed to have been.  38 U.S.C.A. §§ 
1101, 1110,  1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009, July 2010).

2.  A respiratory condition, to include COPD and asthma, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  A back disorder was not incurred in or aggravated by active 
service and arthritis of the low back may not be presumed to have 
been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  A urinary or prostate disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has reversed that decision, 
finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of a decision of the Board, a 
court shall take due account of the rule of prejudicial error. 
 The Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim - the burden of 
proving harmful error must rest with the party raising the issue, 
the Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Herein, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2006, June 2006, April 2007, 
December 2008, and January 2009, that fully addressed the notice 
elements relative to the issues decided herein.  These letters 
informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  In addition, in the June 2006 and January 
2009 letters, the Veteran was advised of how disability ratings 
and effective dates are assigned.  Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice; 
therefore, the presumption of prejudicial error as to such notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been given 
to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims decided herein.  The RO 
has obtained the Veteran's VA and private treatment records to 
the extent possible.  With regard to VA treatment records, in an 
October 2009 deferred rating decision, the RO indicated that 
treatment records had been obtained from Tuskegee VA Medical 
Center (VAMC), St. Cloud VAMC, and Minneapolis VAMC, but had not 
been obtained from the Atlanta VAMC for 1989 to 1991, from the 
Mobile VAMC (Central Alabama Health Care System (HCS)) for 1991 
to 1995, from the Biloxi VAMC for 1992 to 1993, from North 
Chicago VAMC for 1992 to 1993, and from Mountain Home VAMC for 
1994 to 1998.  In November 2009, the Veteran's representative 
submitted a letter on behalf of the Veteran requesting VA obtain 
medical records from John H. Bradley VA Outpatient Clinic 
(VAOPC); Central Alabama Veterans HCS; Mobile Veterans Outpatient 
Clinic; North Chicago VAMC; and the VA Gulf Coast Veterans HCS 
(the latter is located in Appleton, Wisconsin, and is a community 
based OPC).  

With regard to VA treatment records, the record reflects that 
treatment records from the Appleton VA facility (and the Green 
Bay VA facility) have been obtained and associated with the 
claims folder.  Also, the Central Alabama Veterans HCS consists 
of the Montgomery and Tuskegee VAMCs and the community based OPCs 
in Dothan, Alabama and Columbus, Georgia.  In that regard, the 
Board notes that the Veteran previously reported receiving 
treatment at the Tuskegee VAMC, and such treatment records have 
been obtained.  With regard to the VA Gulf Coast Veterans HCS, 
the Board notes that this HCS consists of a VHA facility in 
Biloxi.  A review of the record, including records obtained from 
the Social Security Administration (SSA), show treatment records 
from the Biloxi VAMC, as well as from the North Chicago VAMC.  In 
addition, the RO has obtained treatment records from Mountain 
Home VAMC from 1994 to 1998, despite later sending a letter to 
the Veteran indicating that such records were unavailable.  The 
RO attempted, but was unable, to obtain any additional treatment 
records from the Mobile facility, which is part of the Central 
Alabama Veterans HCS, and no additional records from the Atlanta 
VAMC.  Thus, it appears that VA treatment records have been 
obtained, to the extent available, and the Board concludes that 
no additional action need be taken in this regard.  

In addition, the record reflects the Veteran underwent multiple 
VA examinations to determine whether he had an acquired 
psychiatric disorder related to service, a back disorder related 
to service, a respiratory disorder related to service, and/or a 
urinary or prostate disorder related to service.  The Board finds 
that these VA examinations are adequate, and that each included a 
review of the claims folder and a history obtained from the 
Veteran.  Also, examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The 
examination reports are therefore deemed adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  Although the Veteran's representative has essentially 
indicated that the VA examinations have not been sufficient for 
the Board to make decisions in this case, the Board has concluded 
otherwise and will provide a more detailed explanation below.  In 
addition, it appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) show that in October 1974 the 
Veteran was seen for low right quadrant back pain, and 
examination revealed slight muscle spasms.  He stated he had 
frequent urination.  Urinalysis was done to rule out a kidney 
infection, and the impression was UTI (urinary tract infection).  
He was seen for follow-up, and urinalysis was found to be within 
normal limits.  In August 1975, he reported to sick call 
complaining of dripping with mild burning on urination.  In 
October 1975, he was seen for a one year history of a urinating 
problem, which he described as having to urinate again, 10 
minutes after he already went.  He also complained of polyuria 
and occasional nocturia for the past year.  The impression was 
possible urine tract problem.  A few days later he reported he 
had been seen in November 1974, and was diagnosed with a UTI and 
prescribed medicine, but that his problem still persisted.  The 
impression was polyuria; rule out diabetes mellitus, UTI, versus 
psychogenic.  A consultation in October 1975 revealed impressions 
that this was not diabetes mellitus, and the symptoms were of an 
obstructive nature and possibly prostatism, prostatitis.  In 
November 1977, he underwent a circumcision due to redundancy.  
His separation examination in February 1978 was unremarkable, and 
he had a negative urinalysis test.  

Service personnel records showed that in May 1975, the Veteran's 
unit participated in the operation involving recovery of the SS 
Mayaguez and its crew.  On his record of service, it was noted 
that the Veteran served as a squad leader from August 1977 
through February 1978.  His unit assignment, effective March 
1977, was "BLT 3/8 KCO, 3rd Bn, 8th Mar, 2nd Mar Div (Rein)".  

Private treatment records showed that in March 1990, the Veteran 
was seen for an evaluation of low back pain and injuries 
sustained in a motor vehicle accident two days prior.  

On VA examination in April 1991, the Veteran denied shortness of 
breath, and was not voicing any general medical problems.  
Examination of the genitourinary system was normal, including the 
prostate.  Chest x-rays showed no acute disease.  On a VA 
neuropsychiatric examination in April 1991, it was noted that 
sufficient material did not surface to support a diagnosis of 
PTSD, and the diagnosis was mixed personality disorder.  

Subsequent VA treatment records dated from 1991 through 1999 
showed multiple hospitalizations for detoxification and treatment 
for substance abuse.  

An April 1992 VA medical certificate showed a diagnosis of 
chronic ETOH and cocaine abuse with psychotic features.

A document dated in September 1996 and obtained from the SSA for 
disability determination purposes, showed that the Veteran was 
examined and reported having a history of back injury and history 
of PTSD.  He reported he was involved in a motor vehicle accident 
in December 1988 when he was hit by a truck, and had an MRI, 
facet block, and physical therapy.  He reported he re-injured his 
back in April 1989 when he was involved in another motor vehicle 
accident.   

VA treatment records showed that in a discharge summary for 
hospitalization from March through April 1995, the Axis I 
discharge diagnosis was poly drug dependency.  In April 1995, he 
was admitted to an addiction rehabilitation program, and it was 
noted that he was seen in the medical clinic on several occasions 
complaining of back pain.  In April 1995 he was seen for back 
pain, which he had since 1990.  He reported he had been in 
"several wrecks" and now could not sleep because of pain.  A CT 
scan of the lumbar spine taken in April 1995 showed central disk 
herniation at L4-5, and x-rays of the lumbar spine were within 
normal limits and showed no evidence of degenerative disc 
disease.  An August 1995 treatment note showed Axis I diagnoses 
including polysubstance dependence in early full remission and 
post-traumatic stress syndrome (PTSS).  His diagnoses in October 
1995 included chronic polydrug dependency and subjective low back 
pain.  Subsequently, through 1996 and 1997 he received therapy 
and treatment for PTSS and polydrug dependency.  

A January 1997 VA consultation report showed that the Veteran 
complained of low back pain radiating down the legs, which began 
in 1990-1991.  He reported he was a construction worker, which 
involved lifting, etc., and that his symptoms started 
approximately two months prior.  A CT scan showed HNP, L5-S1.  

Private treatment records showed that from January through August 
1998, the Veteran received psychiatric treatment, and the 
diagnoses included polysubstance abuse and a psychotic disorder.  
In May 1998, he reported having a history of lower back pain, but 
denied any other major medical problem.  In June 1998, the 
diagnoses included depressive disorder, anxiety disorder, and 
rule out bipolar disorder.  

VA treatment records showed that in June 1998 the Veteran was 
seen for a one week history of coughing, wheezing, and shortness 
of breath.  The diagnosis was acute pharyngitis and he was to 
come back if no improvement.  A few days later he was again seen 
for complaints of increased shortness of breath, history of 
smoking, coughing for two days, and wheezing for two weeks.  He 
denied a history of asthma.  The diagnosis was acute asthma.  In 
November 1998, the interpretation of his pulmonary function 
testing was mild obstructive disease.  A December 1998 VA x-ray 
of the chest showed mild chronic bronchitis and no pneumonia.  In 
December 1998 he was hospitalized for an acute exacerbation of 
asthma.  He reported having a long history of asthma, and had 
just completed antibiotics for bronchitis.  

In January 1999, the Veteran was evaluated for entry into the VA 
domiciliary program.  It was noted that he had a history of a low 
back injury in 1976 and a diagnosis of bipolar disorder and 
asthma in 1998.  His initial diagnoses included bipolar disorder, 
asthma, and LBP (low back pain) syndrome.  A consultation report 
showed a diagnosis of mild chronic bronchitis, but no pneumonia.  
In May 1999, his diagnoses included history of bipolar disorder, 
chronic mild bronchitis, low back pain syndrome, and history of 
asthma.  In September 1999, the Veteran was discharged from a VA 
domiciliary program, and the diagnoses upon discharge included 
depression, asthma, back pain, and bilateral knee pain.  In 
October 1999 he was reported to have a history of chronic low 
back pain with a recent flare-up, and an x-ray of the lumbar 
spine showed some arthritis and disk disease.  In November 1999 
he was seen for a recent flare up of his low back pain, and it 
was noted that the symptoms exceeded the clinical findings.  He 
had no injury.  The assessment was chronic pain syndrome 
involving the lower back.  Also in November 1999, a VA 
psychiatrist diagnosed adjustment disorder and probable 
depression, mild, not seen that day.  

On VA examination in December 1999, the diagnoses included 
generalized anxiety disorder, rule out PTSD, sociophobia, rule 
out bipolar II disorder, major depressive disorder, recurrent, 
moderate, asthma, and chronic pain in the knee.  In the 
examination report, a VA licensed psychologist opined that if the 
Veteran's stressor of being present as squadron leader when 
members of the squadron were injured in an accident on the firing 
range which resulted in several injuries to fellow service 
members could be verified, a diagnosis of PTSD might be 
appropriate.  

A January 2000 private treatment record from St. Cloud Hospital 
orthopedic clinic showed that the veteran complained of a year 
long history of back pain radiating down the left leg.  The 
impression was chronic pain with possible radiculopathy.  In 
April 2000 he reported having a long history of asthma and 
reported that for about three days he had difficulty breathing 
and increased wheezing, and the assessment was asthma 
exacerbation.  An April 2000 chest x-ray revealed mild 
parabronchial thickening consistent with the veteran's history of 
asthma.  It was noted that bronchitis was in the differential 
diagnosis and there was no evidence of acute infiltrate.

An October 2000 VA treatment record showed that the Veteran 
complained of knee and leg pain.  He reported having low back 
pain for 25 years, that occasionally radiated to the legs.  The 
assessment was low back pain with radiculopathy.  

In a letter dated in April 2001, the Veteran's mother described 
the Veteran's medical condition following his service.  She 
reported that when he returned from Okinawa in April 1976, she 
noticed a big change in him, because he became withdrawn, would 
tire easily, had constant headaches and joint pain, and had 
problems with sleep and was never able to maintain a steady job 
for a lengthy period of time.  

In a May 2001 statement, the Veteran reported he was assigned to 
a battalion landing team in service and had to carry heavy 
equipment and/or supplies for long distances, and he claimed this 
caused his back injury.  He described several stressors that he 
claimed occurred during his period of active service.  

In a May 2001 response, the Marine Corps indicated that the best 
available copies of the requested documents were provided.  The 
Marine Corps indicated that there were no injured or no 
casualties (WIA/KIA's) in the Veteran's unit (Kilo Company, 3rd 
Battalion, 8th Marines) during the period of January and February 
1978.

A May 2001 treatment record from St. Cloud Orthopedic Associates 
showed that the Veteran complained of bilateral knee pain, right 
greater than left.  He denied any particular injury, but reported 
that in service he carried large loaded packs on his back for 
long distances.  The diagnosis was bilateral patellofemoral pain 
with planovalgus foot positioning bilaterally.  He also 
complained of back pain, and reported he started having back 
problems in service in 1976.  He reported that over the past 
three weeks he had been lifting bookcases out of his room, and 
had a lot of back pain since then.  The assessment was back pain.  

A January 2001 private psychological report showed that the 
Veteran reported a past diagnosis of PTSD related to experiences 
in Cambodia, that he had a history of asthma and bronchitis for 
which an Albuterol inhaler was prescribed, that he experienced 
joint pain, and that he had a deteriorating condition in his 
spine.  It was noted his past diagnoses of emotional problems 
included bipolar disorder in 1976, and more recent diagnoses of 
PTSD, depression, and paranoid personality disorder.  The 
psychologist diagnosed cognitive disorder NOS (not otherwise 
specified), recurrent major depressive disorder, mild PTSD, and 
paranoid personality disorder.  It was also noted that the 
Veteran described a history of asthma and bronchitis as well as 
chronic pain in his lower back, legs, and knee.

A September 2001 SSA decision indicated that effective January 
1995, the Veteran had been found to be disabled due to the 
residuals of a major depressive disorder and PTSD, together with 
a history of polysubstance dependence.  A decision was also made 
that the Veteran's combination of psychiatric-related impairments 
precluded him from working since his alleged onset date in 
December 1998.  The record reflects that in November 2009, the RO 
obtained copies of the records from the Veteran's SSA file.

A February 2002 VA provider note showed that the veteran was seen 
for an upper respiratory tract infection, possible pneumonia 
versus asthma exacerbation.

In a letter dated in July 2002, a VA licensed psychologist opined 
that the Veteran's alcohol and drug abuse since his discharge 
from service can more likely as not be attributed to his 
traumatic experiences while serving in the Marines.  The 
psychologist indicated that the Veteran tended to self-medicate 
his depression and anxiety, and that this had become a chronic 
condition for him and severely restricted his ability to relate 
to other people and obtain employment.  The psychologist also 
indicated a belief that the correct diagnoses for the Veteran 
were depression NOS and generalized anxiety disorder.

An October 2002 VA treatment record showed that the Veteran 
complained of having frequent urination and some trouble 
urinating, but admitted this occurred when he drank caffeine.  
The physician's assistant who evaluated the Veteran had no 
knowledge as to whether the veteran's problems urinating and with 
his prostate were serviced connected, but opined that his problem 
with difficulty urinating was related to the amount of caffeine 
he was using.  

In a letter dated in November 2002, the veteran's representative 
indicated that they felt that excessive caffeine was a symptom of 
PTSD/psychiatric problems. 

In a December 2002 statement, the Veteran reported that his 
prostate problems began around 1977 with several traumatic events 
at Utaupa Air Base in Thailand, including having to go long 
periods without being able to relieve himself, standing in 
formation for several hours, being transported from one facility 
to another without access to the proper facilities, and 
sequestered for lengthy periods because of being in a tactical 
situation. 

VA treatment records showed that in June 2003 the Veteran 
requested that a letter be written to VA regarding his disability 
claims.  With regard to urinary and prostate problems, the VA 
physician's assistant reviewed the Veteran's military record and 
opined that it was "certainly a possibility" that the Veteran 
had recurrent prostatitis or chronic prostatitis and the initial 
episode could have been under-treated in 1974.  

A May 2005 private treatment record showed that the Veteran was 
seen for follow up for low back pain and increased knee pain, and 
indicated he was in a car accident four days prior.  The 
assessment was post motor vehicle crash with known lumbar 
stenosis and post traumatic patellofemoral pain.  

In a letter dated in January 2006, Dr. Holien reported treating 
the Veteran for the past year for lumbar degenerative disc 
disease and foraminal stenosis at the L4-5 level.  Dr. Holien 
indicated that the type of changes the Veteran had would be 
consistent with long-term degenerative change with an instigating 
fracture many years ago; however, Dr. Holien indicated it was 
"difficult for [him] to assess whether this did have the acute 
onset of the problem from his time frame with backpacking" in 
service.  

On a VA examination for PTSD in July 2008, it was noted that the 
RO had conceded a stressor involving the Veteran having witnessed 
the removal of deceased soldiers after an incident in which 
members in the unit were killed in a rescue of United States 
prisoners from a hijacked Mayaguez vessel.  On examination, the 
Veteran reported several events that made him feel like his life 
was in danger.  He described that his squad was blown up in North 
Carolina in 1977; that he saw people who were killed in a turned 
over truck in Puerto Rico; that while he was in Denmark a boat 
killed 20 men; and that he had not been in combat but felt he had 
been close to combat.  The examiner noted that the Veteran denied 
he witnessed the removal of deceased soldiers after an incident 
in which members of his unit were killed in the rescue of U.S. 
prisoners from a hijacked Mayaguez vessel.  

In summary, on the July 2008 VA examination, the examiner 
indicated that the Veteran did not demonstrate a full 
constellation of symptoms consistent with PTSD as related to his 
alleged exposure to removal of soldiers after an incident in 
which members of his unit were killed in a rescue of U.S. 
prisoners from the hijacked Mayaguez vessel.  The examiner also 
noted that even if the Veteran did concede his presence during 
the Mayaguez incident, he did not currently demonstrate a full 
constellation of symptoms consistent with PTSD, but did 
demonstrate a history of schizoaffective disorder.  The examiner 
noted that the Veteran reported having auditory hallucinations, 
and although the Veteran believed these symptoms began during 
service, he could not conclusively pinpoint that they were 
related specifically to the conceded stressor or any other trauma 
during his past military duties.  The examiner concluded it was 
not possible, without resorting to mere speculation, to determine 
an exact causal effect between the conceded stressor of the 
Veteran having witnessed the removal of the deceased soldiers and 
his alleged hallucinations and symptoms of schizoaffective 
disorder.  The examiner opined that the Veteran had a personality 
disorder NOS, that was less likely than not directly related to 
his military service or any other military trauma/stressor and 
was more likely than not a lifelong characterological disorder.  
The diagnostic impressions included schizoaffective disorder and 
personality disorder.  

On VA examination in January 2009, the examiner reviewed the 
claims folder and described pertinent parts of the Veteran's 
history, including noting that the Veteran reported his back 
would act up in service during training and carrying field gear, 
but that his separation physical made no note of any back 
condition.  The examiner opined that the Veteran had degenerative 
disc disease and arthritic disease of the lumbar spine, with an 
onset years after military service.  The examiner explained that 
there were no records from service or in the years immediately 
following service to indicate any ongoing significant back 
problem.  

Further, on VA examination in January 2009, with regard to the 
prostate/urinary disorder, after reviewing the claims folder and 
noting pertinent parts of the Veteran's medical history, the 
examiner indicated that the Veteran had venereal urethritis two 
times during active service, resolved; infection of the foreskin 
during active service, post circumcision, resolved; and 
prostatism, accounting for current urinary tract symptomatology, 
unrelated to venereal urethritis or infected foreskin during 
active service.  

In a March 2009 letter, the RO requested that the Marines Corps 
History Division provide any records regarding a firing range 
accident at Camp Lejeune, North Carolina, for the period of 
October 1, 1977 through December 31, 1977, at which time the 
Veteran was attached to Kilo Co, 3rd Battalion, 8th Marines.  

In an April 2009 letter, the reference branch head of the Marine 
Corps History Division advised that records were transferred to 
the Marine Corps University (MCU) Archives.  In May 2009, the RO 
sent a letter to the MCU Archives.

Received in May 2009, the Marine Corps Archives and Special 
Collections provided the requested command chronologies for the 
3d Battalion, 8th Marines for the period from October through 
December 1977.  A review of the command chronologies shows no 
report of a firing range accident as described by the Veteran.  

In July 2009, the Veteran underwent an independent medical 
evaluation related to a December 2008 motor vehicle accident he 
was involved in as a cab driver.  Therein, the evaluator, Dr. 
Monacci, reviewed the Veteran's medical record and provided 
clinical findings, diagnoses, and opinions regarding the 
Veteran's cervical and lumbar disabilities.  Dr. Monacci opined 
that the Veteran had a history of chronic low back complaints 
which dated to his time in the Marine Corps in the 1970s, and 
that this was "a chronic condition for which the medical records 
document numerous emergency evaluations for low back 
complaints".  With regard to the December 2008 accident, Dr. 
Monacci opined that the Veteran had, at most, a temporary 
aggravation of a chronic low back condition, noting that the 
Veteran had a normal examination at that time.  

Submitted by the Veteran was a letter dated in June 2009 from the 
U.S. Marine Corps regarding the contaminated water supply at Camp 
Lejeune prior to 1987, as well as a letter dated in December 2009 
introducing the National Academies National Research Council's 
(NRC's) report regarding the contaminated water supply at Camp 
Lejeune prior to 1987.  The Veteran also submitted a copy of the 
NRC's lengthy report titled, Contaminated Water Supplies at Camp 
Lejeune, Assessing Potential Health Effects.  

On a VA genitourinary examination addendum in November 2009, the 
same examiner from the January 2009 VA examination, opined that 
it was less likely than not that the Veteran's venereal 
urethritis, two times in service, and his infection of the 
foreskin, post circumcision, were related to his current 
frequency of urination and urgency.  The examiner noted that a 
review of STRs showed the Veteran did not have any genitourinary 
complaints or findings at the time of separation, and there was 
no current evidence of venereal urethritis or foreskin infection.  
The examiner also noted that the Veteran had been on Flomax in 
the past for prostatism, and opined that it was more likely than 
not that his slow stream, nocturia, incomplete emptying, and 
urgency were related to prostatism than his service conditions.  

On another VA examination addendum in November 2009, the same 
examiner from January 2009 opined that it was less likely than 
not that the Veteran's current low back problems were related to 
active military service, and that there was no history during 
active military service of a low back, spine condition or 
evidence of any condition of the leg during years of heavy labor 
after discharge from service.  The examiner further opined that 
it was more likely that the Veteran's degenerative disc and 
arthritic disease, which had an onset years after service, were 
related to the subsequent wear and tear on the Veteran's low back 
down through the years, rather than from any military condition.  
The examiner also indicated that the note from Dr. Monacci merely 
stated the Veteran's own history of a low back condition dating 
back to service without any substantiating medical records. 

On a VA examination for mental disorders in November 2009, the 
diagnoses included schizoaffective disorder, depressive type; and 
personality disorder, NOS (antisocial and narcissistic features).  
The examiner reviewed the Veteran's claims folder and opined that 
it was less likely than not that his diagnosis of schizoaffective 
disorder, depressive type, was caused by his history of military 
service.  The examiner noted that the Veteran first experienced 
symptoms of depression when he was first deployed and away from 
home and feeling homesick, and that the situational nature of his 
mood alteration was mirrored in prior treatment notes, and that 
this was further demonstration of the situational influences on 
his mood state.  In summary, the examiner noted that the Veteran 
did not indicate that the symptoms of his schizoaffective 
disorder, depressive type, began at any point during his service, 
and that his report of feeling down while stationed in Japan and 
being away for the first time from home did not meet the criteria 
for establishing the diagnosis of schizoaffective disorder 
stemming from his service.  

VA treatment records showed in a February 2010 letter to the 
Veteran, a VA staff physician indicated that the results of his 
recent hip and knee x-rays showed minor degenerative changes, and 
otherwise normal.  The staff physician suspected his pains were 
related to chronic fibromyalgia and were not related to 
significant arthritis of either his hip or knee.  In April 2010, 
results of the Veteran's recent blood tests were listed.  It was 
noted that his PSA was too high and he was to be referred to a 
urologist.  In May 2010, he underwent a prostate biopsy.  

On VA examination in May 2010, the Veteran reported that during 
the summer months in 1975, he had heat exhaustion in Korea and 
difficulty breathing, and had difficulty breathing during 
training exercises on Mount Fuji in Japan.  He claimed he had a 
chronic cough going back to service in dusty conditions, and that 
the cough persisted after discharge.  He did not recall any 
treatment for chronic cough or asthma during at least the first 
10 years post service.  It was noted that his STRs showed 
treatment for an upper respiratory infection (URI) in April 1974 
and in November 1976 he had a URI along with a cough of two days 
duration.  It was also noted that in 1991 he was hospitalized for 
another disorder and there were no symptoms of shortness of 
breath and pulmonary examination was normal.  In 1998, he was 
admitted for shortness of breath related to asthma which was 
noted to have existed for many years.  The impression was asthma 
with onset after military service and not related to active 
military service.  

Further, on VA examination in May 2010, with regard to the 
Veteran's urinary/prostate disorder claim, the examiner opined 
that it was unlikely that the contaminated water supply had 
contributed to the Veteran's benign prostatic hypertrophy.  The 
examiner also noted that there was a question of possible 
prostatic carcinoma in this Veteran "of the Vietnam War when 
Agent Orange was being used", and further studies were pending.  

III. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 104 
F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board does recognize that the Court has held 
that the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Where a veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis or 
psychoses (defined in 38 C.F.R. § 3.384), become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the 
disease need not be diagnosed within the presumption period, it 
must be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the required 
degree during that time.  Id.
 


Acquired Psychiatric Disorder, to include PTSD and Major 
Depression

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV); a link, established by medical evidence, 
between current symptoms and a stressor event in service; and 
credible supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing in some 
cases the evidentiary standard for establishing the required in-
service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010; 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting an error as to the 
effective date in the Federal Register publication of July 13, 
2010); 38 C.F.R. § 3.304(f)(3).  This regulatory revision adds to 
the types of PTSD claims that VA will accept credible lay 
testimony alone as being sufficient to establish occurrence of an 
in-service stressor, without undertaking other development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  

In support of his claim for PTSD, the Veteran has described 
several in-service stressor events, some of which he has only 
vaguely described or indicated that the incident was not 
documented or had been obliterated from the medical records.  In 
addition, he has initially reported some stressors, but then 
later, upon questioning, indicated that he was not aware of the 
incident.  As an example, the Board notes that the Veteran 
initially indicated he witnessed body bags from the USS Mayaguez 
incident, but then later, on the VA examination in 2008, reported 
he never witnessed any deceased personnel.  

Thus, herein, the Board will consider the stressors which the 
Veteran has consistently reported and with varying degrees of 
specificity, including an accident on a firing range in which a 
fellow service member kicked a grenade which exploded and killed 
four others at Camp Lejeune, North Carolina, during the period of 
October 1, 1977 to December 31, 1977 (although the Veteran has 
provided various other dates for the occurrence of this 
stressor), when he was attached to Kilo Co, 3rd Battalion, 8th 
Marines.  He has reported many names of people he claims have 
knowledge of this incident.  Second, he has described an 
incident, occurring between June and July 1977, while he was 
stationed in Puerto Rico where a truck carrying eight people from 
his unit reportedly went off a cliff killing all the people, and 
he claimed he saw the body bags from this incident.  Third, he 
reported he received hostile fire while stationed in Thailand, 
and that a lot of his friends did not come back.  Fourth, he 
claimed he was on a secret mission in Cambodia where 15 of his 
fellow service members were killed at Koh-Thang Island on May 15, 
1975, and that the deceased were from companies Golf, Hotel, and 
Fox, which were attached to the 2nd Bn, 9th Marines.  Fifth, the 
Veteran reported that while stationed in Denmark, a boat killed 
20 people.  

With regard to the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, there is competent medical 
evidence of current disabilities.  VA and private treatment 
records show that the Veteran was (at least at some point) 
diagnosed with PTSD, and was also diagnosed with various 
psychiatric disorders, including, major depressive disorder, 
generalized anxiety disorder, depression, and schizoaffective 
disorder.  Although on the most recent VA examinations in July 
2008 and November 2009, the diagnosis was schizoaffective 
disorder, and a finding was made that the Veteran did not have a 
full constellation of symptoms consistent with PTSD (as related 
to the verified stressor event), the Board recognizes that the 
Court has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  

After careful review of the record, however, the Board concludes 
that the preponderance of the evidence is against the granting of 
service connection for PTSD or for any other psychiatric 
disorder.

With respect to the diagnoses of other psychiatric disorders 
(other than PTSD), the Board notes there is no evidence of any 
psychiatric disorder during active military service or for many 
years thereafter.  As noted above, the record shows that starting 
in the early 1990s he was hospitalized on multiple occasions 
related to his polydrug dependency.  In April 1991 the diagnosis 
was mixed personality disorder, and in 1998 the diagnoses 
included psychotic disorder and depressive disorder, anxiety 
disorder, and rule out bipolar disorder.  Thus, the first 
psychiatric diagnoses were approximately 13 years after his 
discharge from active duty service.  This gap of years in the 
record militates against a finding that the Veteran suffered a 
chronic psychiatric disorder during service, and also rebuts any 
assertion of continuity of symptomatology since separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In this regard, the Board notes the Veteran has reported he 
suffered from various symptoms, including depressive symptoms, 
since service.  These reports are considered credible lay 
evidence of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, these statements are not considered 
competent or probative evidence of an actual diagnosis of a 
psychiatric disability, or of a causal nexus to service, because 
his is not competent, as a layperson, to provide an opinion or 
evidence as to matters involving medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

What is missing from the record herein is competent medical 
evidence of a link between the Veteran's schizoaffective disorder 
(and/or other psychiatric disorders) and his military service.  
As noted above, VA examinations for psychiatric disorders were 
conducted in 1999, 2008, and 2009.  In July 2008, the VA examiner 
diagnosed schizoaffective disorder and concluded that it was not 
possible, without resorting to mere speculation, to determine an 
actual causal effect between the conceded stressor of the veteran 
having witnessed removal of the deceased soldiers and his alleged 
hallucinations and symptoms of schizoaffective disorder.  The 
examiner also diagnosed a personality disorder that was less 
likely than not directly related to service and was more likely 
than not a lifelong characterological disorder.  In November 
2009, the VA examiner opined that the Veteran's schizoaffective 
disorder, depressive type, was less likely than not caused by his 
history of military service.  The examiner reported that the 
Veteran did not indicate that symptoms of his schizoaffective 
disorder, depressive type, began at any point during service, and 
that his report of feeling down while stationed in Japan and 
being away from home the first time did not meet the criteria for 
establishing the diagnosis of schizoaffective disorder stemming 
from his service.  With regard to these VA examiner's opinions, 
the Board finds that the opinions are probative and persuasive on 
the issue of whether the Veteran has a psychiatric disorder 
related to service.  The Board notes that in a letter dated in 
July 2002, a VA licensed psychologist diagnosed depression and 
generalized anxiety disorder and opined that the Veteran's 
alcohol and drug abuse since his discharge from service was more 
likely as not attributed to his traumatic experiences while 
serving in the Marines.  The psychologist indicated that the 
Veteran tended to self-medicate his depression and anxiety, and 
that this had become a chronic condition for him. The Board notes 
however, that this opinion by the VA psychologist, while 
addressing perhaps the theory behind his chronic polydrug 
dependence, does not provide the necessary medical link between 
the Veteran's psychiatric diagnoses/symptoms and service.  

The Board acknowledges the Veteran's representative's claim that 
he should be afforded another VA examination pursuant to Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In that regard, the 
Court has held that a medical examination report must contain not 
only clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Board finds that the November 2009 VA examiner's opinion, 
although perhaps not as detailed as one might wish, is adequate 
in that there has been sufficient rationale or reasoning provided 
to explain the opinion rendered.  Moreover, the Veteran has not 
submitted competent medical evidence to the contrary of the 
opinions provided in the 2008 and 2009 VA examinations.  While 
the Veteran has submitted private treatment records showing 
treatment for his various psychiatric disorders (other than PTSD) 
since 1991, none of his private medical providers have linked any 
mental disorder to service, to include a psychosis on a 
presumptive basis.  Thus, the Board finds the preponderance of 
the medical evidence is against a finding that any psychiatric 
disorder (other than PTSD) may be related to service, and the 
claim must be denied in this regard.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the PTSD claim, the Board notes that his STRs show 
no complaint, report, or finding of PTSD.  The first post-service 
notation related to PTSD was in 1995, when the Veteran's 
diagnoses included PTSS.  In 1996, he reported a history of PTSD.  
Since there has been a diagnosis of PTSD during the pendency of 
the appeal (although not on the most recent VA examination), the 
Board notes that the Veteran's reported stressors must be 
considered next.

In considering the amended regulations which relax the 
evidentiary standard for establishing in-service stressors in 
claims for service connection for PTSD, the Board finds that such 
amendments are not applicable herein.  In that regard, three of 
the stressors claimed by the Veteran - namely witnessing fellow 
service members accidentally firing on US troops during a fire 
mission, witnessing a truck from his unit drive off a cliff and 
the passengers being killed; and witnessing 20 people being 
killed on a boat in Denmark  - are not related to a fear of 
hostile military or terrorist activity.  While these incidents 
may have involved the Veteran witnessing events that involved 
actual or threatened death or serious injury and/or a threat to 
the physical integrity of the others, these incidents, as 
described by the Veteran, do not appear to have involved hostile 
military or terrorist activity.  Thus, the recent amendments to 
38 C.F.R. § 3.304(f) are not applicable to those three reported 
stressor events.  

With regard to the Veteran's claim that he was on a secret 
mission and received hostile fire while stationed in Thailand and 
that a lot of this friends did not come back, the Board notes 
that when he was later asked about this incident and asked to 
provide more detail, he indicated he did not recall receiving any 
hostile fire while in Thailand, and also reported being 
helicoptered from Thailand to Cambodia on May 15, 1975 and 
witnessed men that were killed on Koh-Thang Island in Cambodia.  
He also later reported he remained in a hangar during the May 
1975 secret mission to Koh-Thang Island.  While these reported 
stressor events appear to involve a fear of hostile military or 
terrorist activity, the Board finds the Veteran's contentions in 
this regard to be incredible as he has essentially reported one 
version of events, and later indicated that he did not recall 
such events happening.  Moreover, while the RO has conceded the 
Veteran's initial report of the Mayaguez incident on May 15, 
1975, based on the Veteran's prior statements that he did witness 
men being killed in the Mayaguez incident, he has since reported 
that he was not present and did not witness such events.  Thus, 
because the Veteran has recently indicated he did not witness 
this stressor event, any of his statements to the contrary are 
deemed not credible.  Accordingly, the recent amendments to 
38 C.F.R. § 3.304(f) are not applicable herein.

Since it is not shown that the Veteran engaged in combat, and his 
stressors do not warrant consideration under the amended portion 
of 38 C.F.R. § 3.304(f), there must be corroborative supporting 
evidence of an alleged stressor event in service showing that the 
stressor event in service occurred.  38 C.F.R. § 3.304; Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In that regard the Board notes 
that the RO attempted verification of the Veteran's reported 
stressor involving an accident on a firing range in which a 
grenade was kicked and killed four others, but was unable to 
corroborate the Veteran's contentions, even after contacting the 
Marine Corps and the Marine Corps Archives.  And while the 
Veteran submitted copies of his "unit diary" and highlighted 
the names of the people that could attest to what he said about 
his squad being involved in a fire explosion on a live firing 
exercise, the Board notes that simply knowing these names does 
not sufficiently corroborate the Veteran's reported stressor, 
especially since the Marine Corps, including a search of command 
chronologies, does not confirm this reported stressor event. 

Second, regarding the incident involving a truck carrying eight 
people from his unit reportedly going off a cliff in Puerto Rico 
and killing all the people, and his claim he saw the body bags 
from this accident, the Board notes that his personnel records do 
not place him at this location.  With regard to his claim of 
witnessing 20 people killed on a boat in Denmark, the Board notes 
that the Veteran has not provided enough specific information in 
order for VA to attempt verification of this incident.  With 
regard to his claim he was on a secret mission in Cambodia and 
his claim he received hostile fire in Thailand, as noted above, 
the Veteran later indicated that he did not recall these events 
or that he was not present.  Thus, no further attempts at 
verification need be made in regard to these stressors.  With 
regard to the Mayaguez incident in May 1975, the Board notes this 
reported stressor has been verified and conceded at this point.  
However, the Veteran has recently indicated that he was not 
involved in that incident.  Thus, it appears that only one of the 
stressors as reported by the Veteran have been sufficiently 
corroborated, and that stressor has since been essentially 
withdrawn by the Veteran when he indicated he was not present at 
that time.

The Board acknowledges that there have been prior diagnoses of 
PTSD; however, none of the prior diagnoses have been based on the 
verified stressor event.  Thus, in the absence of a diagnosis of 
PTSD based on the verified stressor event, the claim for service 
connection must be denied.  The Board is not permitted to accept 
a claimant's unsubstantiated diagnosis that the alleged PTSD had 
its origins in service.  See West v. Brown, 7 Vet. App. 70, 78 
(1994).  While the Veteran has reported that his PTSD is related 
to a verified in service stressor event, and he is certainly 
competent to report his symptoms (such as reporting symptoms 
which he claims show he has PTSD), his lay statements claiming 
that his PTSD symptoms are related to in-service stressors are 
not competent evidence to support a finding on a medical question 
(such as diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu, supra.  Thus, notwithstanding 
any PTSD diagnosis, service connection for PTSD is not warranted 
here because the preponderance of the competent evidence is 
against a finding of a diagnosis of PTSD based on a verified in-
service stressor event.  38 C.F.R. § 3.304(f).

Based upon the foregoing, the Board finds that the preponderance 
of the competent and probative evidence is against the claim for 
service connection for PTSD. Therefore the benefit-of-the-doubt 
rule is not applicable, and the claim must also be denied in this 
regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

Respiratory Condition, to include COPD and Asthma

The Veteran contends that his breathing problems started during 
training in Korea from June to July 1975.  He claimed that he 
frequently had to march behind several men and inhaled large 
amounts of dust and other harmful particles.  He claimed that 
while training in Puerto Rico in June to July 1977, he had 
serious breathing problems, and claimed that the area was dusty 
and toxic.  He claimed that during his time in the Marine Corps, 
there were times he needed to see a doctor, but when he requested 
to go to the dispensary or sick call, he would be shunned or 
scolded by his superiors.

After careful review of the record, the Board concludes that the 
preponderance of the evidence is against the granting of service 
connection for a respiratory condition, to include asthma and 
COPD.  With respect to the diagnoses of respiratory conditions, 
the Board notes there is no evidence of any respiratory 
disability during active military service or for many years 
thereafter.  As noted above, there was no actual diagnosis of any 
respiratory disorder until many years later, in June 1998, when 
diagnoses of acute pharyngitis and acute asthma were rendered - 
which was approximately 20 years after his discharge from active 
duty service.  This gap of years in the record militates against 
a finding that the Veteran suffered a chronic respiratory 
disability during service, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  See 
Maxson v. Gober, supra.

The Board acknowledges the Veteran's claim that he has suffered 
from respiratory symptoms since service.  These reports are 
considered credible lay evidence of symptomatology.  See Jandreau 
v. Nicholson, supra; Buchanan v. Nicholson, supra.  However, 
these statements are not considered competent or probative 
evidence of an actual diagnosis of a respiratory disability, or 
of a causal nexus to service, because the Veteran is not 
competent, as a layperson, to provide an opinion or evidence as 
to matters involving medical diagnosis or etiology.  See Espiritu 
v. Derwinski, supra.

What is missing from the record herein is competent medical 
evidence of a link between the Veteran's current respiratory 
disability, including asthma and COPD, and his military service.  
As noted above, a VA examination was conducted in 2010 and the 
diagnosis was asthma, which the examiner opined had onset after 
military service and was not related to active service.  The 
Court finds that this VA examination included a review of the 
record and contained a clear conclusion, supporting data, and a 
medical explanation concerning such a relationship.  See Nieves-
Rodriguez v. Peake, supra.  Additionally, the Board notes that 
the Veteran has not submitted competent medical evidence to the 
contrary.

The Board therefore finds that the preponderance of the evidence 
is against the claim for service connection for a respiratory 
disorder, to include COPD and asthma, and the claim must be 
denied in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, supra.

Back Disorder

The Veteran contends his current back problems stem from injury 
in service, claiming that he was assigned to a battalion landing 
team in service and had to carry heavy equipment and supplies for 
long distances.  

After careful review of the record, however, the Board concludes 
that the preponderance of the evidence is against the granting of 
service connection for a back disorder.  While there is clearly 
evidence showing that the Veteran has a current back disability, 
STRs show he complained of low right quadrant back pain and had 
muscle spasms, but was treated for a UTI.  Otherwise, STRs show 
no report or finding of a back disorder.  Post-service treatment 
records show that he was first medically treated for low back 
pain in the early 1990s, after being in a motor vehicle accident.  
Further review of the post-service treatment records appears to 
show that he was involved in several motor vehicle accidents in 
which he injured or reinjured his back, apparently in 1988, 1989, 
1990, 2005, and 2008.  Treatment records also show that he at 
times reported a history of a low back injury in 1976; however, 
as noted above, there was no actual diagnosis of any back 
disorder until many years later, in 1997, when a CT scan showed 
an HNP, L5-S1 - approximately 19 years after his discharge from 
active duty service.  

In this regard, the Board notes the Veteran has reported he 
suffered from low back symptoms since service.  These reports are 
considered credible lay evidence of symptomatology.  See Jandreau 
v. Nicholson, supra;  Buchanan v. Nicholson, supra.  However, 
these statements are not considered competent or probative 
evidence of an actual diagnosis of a back disability, or of a 
causal nexus to service, because the Veteran is not competent, as 
a layperson, to provide an opinion or evidence as to matters 
involving medical diagnosis or etiology.  See Espiritu v. 
Derwinski, supra.

What is missing from the record herein is competent medical 
evidence of a link between the Veteran's current back disability 
and military service.  In that regard, the Board notes that there 
are essentially three medical opinions that have been rendered in 
this matter regarding the possible etiology of the Veteran's low 
back disability - one by a VA examiner, one by Dr. Holien, and 
one by Dr. Monacci.  

In that regard, the Board notes that an opinion was rendered by 
Dr. Holien in January 2009, when he indicated that the type of 
degenerative changes the Veteran had in his back would be 
consistent with long-term degenerative changes with an 
instigating fracture many years ago, but that it was difficult to 
assess whether this had an onset during backpacking in service.  
The Board finds the opinion rendered by Dr. Holien is equivocal 
and not probative of the issue at hand - namely whether there is 
a medical link between the Veteran's current back disability and 
active service.  In a July 2009 independent medical report 
(conducted after the Veteran was involved in a motor vehicle 
accident in 2008), Dr. Monacci reviewed the medical record and 
opined that the Veteran had a history of chronic low back 
complaints which dated to his time in the Marine Corps and that 
this was a chronic condition for which medical records documented 
numerous emergency evaluations for low back complaints.  The 
Board finds that this opinion, although probative of the issue at 
hand, is not persuasive as it is solely based on the Veteran's 
reported history of chronic low back complaints.  While the 
Veteran is competent to report his ongoing back complaints, the 
record in this matter appears to show that his back complaints 
started in the 1990s when he was involved in multiple car 
accidents.  Moreover, Dr. Monacci does not diagnose a low back 
disability and link such disability to service; rather Dr. 
Monacci refers to the condition as the Veteran's "low back 
complaints".

Finally, the Board notes there were two VA examination reports 
(by the same VA examiner) that essentially opined that the 
Veteran's current low back disabilities are not related to 
service.  In January 2009, the examiner thoroughly reviewed the 
claims folder, and opined that the Veteran's had degenerative 
disc disease and arthritic disease of the lumbar spine, with an 
onset years after military service.  The examiner explained there 
were no records from service or in the years immediately 
following service to indicate any ongoing significant back 
problem.  In November 2009, the same VA examiner opined that it 
was less likely than not that the Veteran's current low back 
problems were related to service, and that there was no history 
during service of a low back condition.  The examiner opined that 
it was more likely that the Veteran's degenerative disc disease 
and degenerative joint disease of the back, which had an onset 
years after service, were related to the "subsequent wear and 
tear" on the Veteran's low back down through the years, rather 
than from service.  The Board finds the VA examination reports 
contain not only clear conclusions with supporting data, but also 
medical explanations.  See Nieves-Rodriguez v. Peake, supra.  
Thus, the VA examination reports are found to be more probative 
and persuasive, and included a thorough review of the claims 
folder.  Additionally, the Veteran has essentially submitted no 
medical evidence to the contrary.

While the Veteran has submitted treatment records showing 
treatment for various back complaints over the years, none of his 
private medical providers have affirmatively linked a current low 
back disability to service.  Arthritis of the low back was not 
shown to a compensable degree within one year of service 
separation so as to support a grant of service connection on a 
presumptive basis.  Thus, the Board finds the preponderance of 
the medical evidence is against a finding that any current low 
back disorder may be related to service.

The Board therefore finds that the preponderance of the evidence 
is against the claim for service connection for a back disorder 
and the claim must be denied in this regard.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

Urinary or Prostate Disorder

The Veteran contends that he was treated for urinary and/or 
prostate problems on several occasions in service, and that his 
current urinary and prostate conditions are related to service.  
After careful review of the record, however, the Board concludes 
that the preponderance of the evidence is against the granting of 
service connection for any urinary or prostate disorders.

The Board initially notes that the Veteran has been diagnosed 
with a current disability, including prostatism and benign 
prostatic hypertrophy.  STRs show he was treated for a UTI and 
seen for complaints of urinating problems.  He was later treated 
for polyuria and another UTI.  Subsequently, on a consultation, 
his symptoms were found to be of an obstructive nature and 
possibly prostatism, prostatitis.  Post-service, the first 
medical notation of any urinary/prostate problems appears to have 
been in October 2002 when he complained of frequent urination and 
trouble urinating, which the physician linked to the amount of 
caffeine he was using.  There was, however, no actual diagnosis 
of a urinary or prostate disability until many years after 
service, in 2003 and then in 2009, when he was found to have 
prostatitis and then prostatism.  

The Veteran has repeatedly contended that his urinary and 
prostate problems started in service, and these reports are 
considered credible lay evidence of symptomatology.  See Jandreau 
v. Nicholson, supra; Buchanan v. Nicholson, supra.  However, 
these statements are not considered competent or probative 
evidence of an actual diagnosis of a urinary or prostate 
disorder, or of a causal nexus to service, because the Veteran is 
not competent, as a layperson, to provide an opinion or evidence 
as to matters involving medical diagnosis or etiology.  See 
Espiritu v. Derwinski, supra.

What is missing from the record herein is competent medical 
evidence of a link between any current urinary or prostate 
disability and the Veteran's military service. As noted above, VA 
examination reports from January 2009, November 2009, and May 
2010, did not link the Veteran's current urinary or prostate 
problems to service.  In January 2009, the examiner indicated the 
Veteran's prostatism accounted for his current urinary tract 
symptomatology, but was unrelated to venereal urethritis or 
infected foreskin for which he was treated during service.  In 
November 2009, the same examiner opined that it was less likely 
than not that the Veteran's venereal urethritis and infection of 
the foreskin, post circumcision, in service were related to his 
current frequency of urination and urgency.  The examiner noted 
that a review of STRs showed the Veteran did not have any 
genitourinary complaints or findings at the time of separation, 
and there was no current evidence of venereal urethritis or 
foreskin infection.  The examiner also opined that it was more 
likely than not that the Veteran's slow stream, nocturia, 
incomplete emptying, and urgency were related to prostatism 
rather than his service conditions.  In May 2010, the examiner 
opined that it was unlikely that the contaminated water supply 
had contributed to the Veteran's benign prostatic hypertrophy.  

The only competent medical evidence to the contrary is in a June 
2003 treatment record, in which a VA physician's assistant 
reviewed the Veteran's military record and opined that it was 
"certainly a possibility" that he had recurrent prostatitis or 
chronic prostatitis and the initial episode could have been 
undertreated in 1974.  The Board finds that this opinion is 
speculative and does not provide the required degree of medical 
certainty for a grant of service connection.  A medical opinion 
based upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for a grant of service connection.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  While the conclusions of a physician 
are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the 
Board is free to assess medical evidence and is not compelled to 
accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  Thus, the Board finds the opinions rendered in the 
VA examination reports to be more probative and persuasive 
regarding the issue of whether the Veteran has a current urinary 
or prostate disability that may be related to service.  Thus, the 
Board finds the preponderance of the medical evidence is against 
a finding that any current urinary and/or prostate disorder may 
be related to service.

The Board therefore finds that the preponderance of the evidence 
is against the claim for service connection for a urinary or 
prostate disorder and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and major depression, is denied.

Service connection for a respiratory condition, to include COPD 
and asthma, is denied.

Service connection for a back disorder is denied.

Service connection for a urinary or prostate disorder is denied.


REMAND

As noted above, in a March 2006 decision, the Board denied the 
claim for service connection for a knee disorder.  The Veteran 
appealed to the Court, and in the July 2007 joint motion for 
partial remand filed by the parties in this matter, specified 
that the only issue to be vacated and remanded was the denial of 
service connection for a knee disorder.  In May 2008, the Board 
remanded the issue of service connection for a "right" knee 
disorder for further evidentiary development.  Although it is not 
completely clear from the record, it does appear that the Veteran 
initially sought service connection for right and/or left knee 
disorders.  The Board notes that the issue on appeal, prior to 
the May 2008 Board remand, was entitlement to service connection 
for a "knee disorder", and the implication, based on the 
Veteran's testimony in November 2005, was that he was seeking 
service connection for a knee disorder of either both knees or 
the right or left knee.  Thus, while there was substantial 
compliance with the remand directives set out in May 2008 as 
pertains to the claim for service connection for a right knee 
disorder, on the VA examination in July 2008, there was no 
consideration of a claim for service connection for a left knee 
disorder.  Thus, on remand, the claim for service connection for 
a left knee disorder must also be appropriately and specifically 
addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of 
all medical care providers who have recently 
treated the Veteran for either his right or 
left knee.  After securing any necessary 
release, obtain those records not already on 
file.

2.  After obtaining any additional records to 
the extent possible, forward the Veteran's 
claims file to the same examiner who 
conducted the September 2008 VA examination, 
or to an appropriate VA examiner to render an 
opinion.  In the event the reviewing examiner 
determines that an opinion cannot be rendered 
without another examination of the Veteran, 
this should be so stated.  The Veteran should 
be advised of this, and provided an 
opportunity to report for another VA 
examination.  The claims folder should be 
made available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate the claims folder was reviewed.

a.  It is requested that the examiner review 
the Veteran's claims folder, and render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any current right or left 
knee disorder is causally related to active 
service, to include the Veteran's contention 
that it is due to carrying large, loaded 
packs on his back for long distances while in 
the military.  In making this determination, 
the examiner should be aware of and discuss 
the May 2000 private medical evaluation in 
support of that contention and an August 1999 
x-ray of the knees which revealed mild medial 
compartment joint spacing narrowing without 
osteophytosis, as well as the medical 
evidence that attributed the complaints of 
pain to either fibromyalgia or planovalgus 
foot positioning.  

b.  Note: The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  A complete rationale for any opinion 
expressed should be included in the report. 
If the examiner cannot render an opinion 
without resorting to mere speculation, this 
should be so stated and the reason(s) 
provided.

3.  Once the above-requested development has 
been completed, the Veteran's claim for 
service connection must be readjudicated.  If 
the claim remains denied, he and his 
representative must be provided with an SSOC 
and an opportunity to respond.  The case must 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


